UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03395 Franklin Federal Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ICA File Number:811-03395 Registrant Name:Franklin Federal Tax-Free Income Fund Reporting Period:07/01/2016 - 06/30/2017 Franklin Federal Tax-Free Income Fund PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QA28 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO ELECTRIC POWER AUTHORITY Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74526QVX7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235B42 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUB BLDGS AUTH REVGTD Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745235VX6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO PUBLIC FINANCE CORP Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:745291UY8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHN8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JHU2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKM6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JKV6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JLL7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JNU5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote PUERTO RICO SALES TAX FING CORP SALES TAX REV Meeting Date:MAR 30, 2017 Record Date:NOV 17, 2016 Meeting Type:WRITTEN CONSENT Ticker: Security ID:74529JNX9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 By Marking For I Direct The Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. Management None Did Not Vote SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Federal Tax-Free Income Fund By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
